Lawkence, Judge:
The proper dutiable value of an importation consisting of an airplane and parts constitutes the subject of this cause of action.
The case has been submitted for decision upon the following stipulation of fact:
IT IS HEREBY STIPULATED AND AGREED, subject to tbe approval of tbe Court, that at tbe time of exportation and importation of tbe airplane and parts involved herein, sucb or similar merchandise was not freely sold for export to the United States or in tbe United States in accordance with export value as defined in Section 402(b), or United States value as defined in section 402(c) of tbe Tariff Act of 1930, as amended by tbe Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that tbe constructed value as defined in Section 402(d) of said act, as so amended, is tbe proper basis for appraisement, and that sucb value is as follows:
Value of each airplane without engines — English currency £350,000
Included in sucb value are articles of American origin which are segrega-ble and nondutiable which are marked in red ink on tbe entry papers, B, and articles which are non-segregable and dutiable and which are marked in red ink on tbe entry papers, A, and articles of foreign origin which are dutiable and which are marked in red ink on the entry papers, C.
Not included in such value are engines bearing numbers:
3109 value at £ 11445/0/0
6117 value at £ 11568/17/6
6248 value at £ 12147/6/4 and
6152 value at £ 11684/11/3,
Plus £ 1300 for each engine for cost of build-up charge.
Upon the record before the court, I find and hold that constructed value, as that value is defined in section 402(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (19 U.S.C. § 1402(d)), is the proper basis of value for the airplane and parts in issue and the said value is as set forth in the above-quoted stipulation of the parties hereto.
*521As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.